Citation Nr: 0902980	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 20, 2005, for 
the assignment of a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision review 
officer decision by the Boston, Massachusetts, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), which granted entitlement to TDIU and assigned 
an effective date of April 20, 2005.


FINDINGS OF FACT

1.  Entitlement to TDIU was denied by the RO in an October 
2001 rating decision; although the veteran initiated an 
appeal of this decision, no appeal was ever perfected 
following the issuance of an October 2003 statement of the 
case (SOC).  The denial became final 60 days later, in 
December 2003.

2.  A new claim for entitlement to an increased evaluation 
for post traumatic stress disorder (PTSD), to include 
entitlement to TDIU, was received April 20, 2005.

3.  The evidence of record does not show that the veteran was 
unable to obtain or retain substantially gainful employment 
prior to April 20, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 20, 2005, for the grant of entitlement to TDIU are not 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of entitlement to 
TDIU.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
the RO obtained VA treatment records, both inpatient and 
outpatient, from 2001 to 2006.  No private medical treatment 
has been identified.  As the current claim regarding the 
assignment of effective date is dependent on the evidence and 
information already of record, there is no additional 
assistance which can be provided to the veteran.  
Adjudication may proceed without prejudice to him.

Effective Date

The effective date of a claim for TDIU is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 
13 Vet. App. 449, 451 (2000) (noting that the effective date 
rules for an increased compensation claim apply for a TDIU 
claim).  If the increase in severity is factually shown to 
have occurred within the year prior to the receipt of the 
claim, an effective date reflecting the actual date of 
increase may be assigned.  38 C.F.R. § 3.400(o)(2). 

A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2008).  VA must look 
to all communications from a claimant that may be interpreted 
as applications or claims- formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).

The veteran argues that a June 2001 effective date is 
warranted for the award of TDIU, to reflect the date on which 
he claims to have last worked.  He alleges that he never 
received an SOC regarding his earlier, 2001 claim for TDIU, 
and hence that claim remains open.

In June 2001 the veteran entered a VA in-patient PTSD 
treatment program, and upon his admission filed a claim for 
increased rating for PTSD, as well as for entitlement to a 
temporary total evaluation based on hospitalization in excess 
of 21 days.  In August 2001, the veteran formally claimed 
entitlement to TDIU by filing a VA Form 21-8940.

In October 2001, a rating decision denying entitlement to 
TDIU was issued, based on a finding that the veteran was 
employable.  Notice of the decision was sent to the veteran's 
address of record in Randolph.  The veteran filed a timely 
notice of disagreement (NOD) with this decision in November 
2001.  At that time, the veteran also notified VA of a new 
address, in Braintree.  VA used this address in notifying the 
veteran of the certification of his appeal to the Board in 
August 2002.

In October 2002, the Board remanded the claim for TDIU to the 
RO for issuance of an SOC.  38 C.F.R. § 19.26; Manlincon v. 
West, 12 Vet. App. 238 (1998).  The remand was sent to the 
Randolph address.  In January 2003, the veteran submitted a 
declaration of his dependents, in which he asserted the 
Randolph address was his current address.  The veteran was 
scheduled for a VA examination, and the Board notes that the 
VA medical center listed the Randolph address as current.  
The veteran reported for his August 2003 examination, and the 
subsequently issued October 2003 SOC was also sent to the 
Randolph address.  There was no further correspondence to or 
from the veteran until April 2005.

The Board finds that the veteran failed to properly perfect 
his appeal with regard to the October 2001 denial of 
entitlement to TDIU.  The denial is therefore considered 
final and closed, and it may not be reopened in the absence 
of an allegation of clear and unmistakable error.

An appeal consists of a timely filed NOD and, following the 
issuance of an SOC, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  An NOD must be filed within one year of 
the notice of the adverse decision, and a substantive appeal 
must be filed within the remainder of that one year period 
following the issuance of an SOC, or within 60 days of the 
issuance of the SOC, whichever is longer.  38 C.F.R. 
§ 20.302.  Here, it is undisputed that the veteran filed a 
timely NOD with the October 2001 denial of entitlement to 
TDIU.  An SOC was issued October 30, 2003.  The veteran 
contends that he never received this SOC, and in the absence 
of actual notice, the time in which to perfect his appeal was 
tolled.  The Board disagrees.  

Although appellant asserts that he never received the October 
2003 SOC, "[t]here is a presumption of regularity under 
which it is presumed that government officials 'have properly 
discharged their official duties.'"  Ashley v. Derwinski, 2 
Vet. App. 307, 308 (1992) (quoting United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 
(1926)).  To rebut the presumption, the appellant, in 
addition to asserting nonreceipt, bears the burden of 
producing clear evidence that VA did not follow its regular 
mailing practices or that its practices were not regular.  
See Ashley, 2 Vet. App. at 309.  Absent the production of 
such clear evidence, delivery is proven.  If, on the other 
hand, clear evidence is presented to rebut the presumption of 
regularity, the burden then shifts to the Secretary to 
establish proper mailing of notice in accordance with the 
Court's case law.  See Baxter v. Principi, 17 Vet. App. 407, 
410 (2004).

The record reflects that the SOC was mailed to the veteran's 
most recent address of record, in Randolph.  Although he had 
supplied another address, in Braintree, previously, the most 
recent communication from him, the January 2003 declaration 
of dependents, returned to the Randolph address.  Further, 
the veteran's address of record at the VA medical center was 
in Randolph, and the veteran appeared for examination when 
notified of such by the hospital in approximately August 
2003.  The sole evidence of nonreceipt is the veteran's 
assertion.  Absent any corroborating evidence, to include a 
showing of incorrect addressing by VA, the presumption of 
regularity is not rebutted, and receipt of the SOC in the 
normal course of the mail, at the address of record, is 
presumed.  The Board further notes that the notice of the SOC 
indicates a copy was provided to the veteran's 
representative.

Upon receipt of the October 2003 SOC, the veteran had 60 days 
in which to perfect his appeal.  No correspondence of any 
kind was received from the veteran within that time period; 
no substantive appeal or any correspondence which could be 
construed as an appeal was received from the veteran or filed 
on his behalf.  With the expiration of the 60 day period on 
December 30, 2003, the October 2001 denial of entitlement to 
TDIU became final, and no assignment of effective date may be 
based upon that claim in the absence of clear and 
unmistakable error.

The veteran's April 20, 2005, correspondence is therefore a 
new claim of entitlement to TDIU.  No earlier date of claim 
can be established; there is no communication from the 
veteran prior to that date manifesting an intent to claim an 
increased evaluation.  An earlier effective date based on the 
April 2005 correspondence is possible, if actual entitlement 
to the benefit sought is shown within one year of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  Actual entitlement to 
TDIU is established when the veteran is shown to be unable to 
obtain or retain substantially gainful employment due to 
service connected disabilities.  38 C.F.R. § 4.16.

A review of the evidence of record, however, does not show 
actual entitlement to TDIU during the year preceding receipt 
of the April 2005 claim.  VA treatment records reveal that 
the veteran was active in group therapy during that period.  
He stated in April 2004 that he was trying hard to avoid TV.  
In May 2004 the veteran bought a new home and stated that he 
was "doing well."  Records indicate that the veteran kept 
busy around the house, but remained bothered by news of the 
Iraq war.  He expressed concern over his wife's health in 
November 2004; she used unspecified pill and drank.  During 
this period, although the veteran was not working, treatment 
records did not discuss the veteran's occupational functional 
capacity.  There are indications that the veteran remained 
busy around his house.  

At a June 2005 VA examination, the veteran complained that 
"because of his history of sixteen years incarceration for 
second degree murder, he has had great difficulty getting any 
jobs except in sales."  He stated that he had been fired in 
2001 when he became angry at his boss, and had not been able 
to find work since.  Previously, in March 2001, soon after 
the veteran lost his job as a used car salesman, he informed 
his PTSD group leader stated that he was "fine" with being 
unemployed and was purchasing some rental units to "work as 
a landlord."  Treatment notes indicate the veteran kept busy 
fixing up his rentals.  In May 2002, the veteran had declared 
to VA providers that after being fired, he did not plan to 
seek other employment, but would instead be a "bum" who 
survived "off the land."  In July 2005, the veteran again 
stated to a treating psychiatrist that he was not working, 
but was "living off land he had invested in."  He was in 
the process of selling some properties, and had dealt with 
evicting a difficult tenant.

The evidence of record establishes that the veteran was self 
employed as a landlord and property owner since being fired 
from his car sales job in February 2001.  He was able to fix 
up his properties, rent them, and deal with even difficult 
tenants over that time.  He was in treatment, but those 
records show that over all the veteran remained well adjusted 
and functional.  He at no time reported difficulty with 
everyday tasks; his reported fearing his anger could get out 
of control, but there is no evidence or allegation of such at 
any time.  The evidence supports a finding that the veteran 
was underemployed or traditionally unemployed (not working in 
an employer/employee capacity) by choice, and not due to his 
service connected disabilities.  

In the absence of any evidence of unemployability, the Board 
cannot find that the veteran was factually shown to be unable 
to obtain or retain employment during the one year period 
prior to April 2005.  Therefore, entitlement to an effective 
date earlier than April 20, 2005, is not shown.


ORDER

Entitlement to an effective date prior to April 20, 2005, for 
entitlement to a total disability evaluation due to 
individual unemployability, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


